



COURT OF APPEAL FOR ONTARIO

CITATION: Hassan (Re), 2019 ONCA 503

DATE: 20190617

DOCKET: C66284

Doherty, Watt and Pardu
    JJ.A.

IN THE MATTER OF:  Abdirasak Hassan

AN APPEAL UNDER PART XX.1 OF THE
CODE

Anita Szigeti, for the appellant

Lorna Bolton, for the Crown

Gavin S. MacKenzie, for the Person in Charge of the
    Centre for Addiction and Mental Health

Heard: June 14, 2019

On appeal against the disposition of the Ontario Review
    Board dated, November 29, 2018.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals from a hybrid disposition ordered by the Ontario
    Review Board.

[2]

A single ground of appeal is advanced on the appellants behalf. That
    ground is that the Board failed to consider the appellants liberty interest
    when imposing a detention order requiring detention on the Secure Forensic Unit
    with a discretion to transfer to the General Forensic Unit rather than
    immediate transfer to the General Forensic Unit.

[3]

In our view, this argument cannot prevail. We are satisfied that reading
    the reasons of the Board as a whole, they were faithful to the requirements
    imposed on them by
Pinet v. St. Thomas Psychiatric Hospital
, [2004] 1
    S.C.R. 528, 2004 SCC 21, at para. 19.

[4]

The appeal is dismissed.


